       Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


RICHARD SWOPES,

       Plaintiff,

v.                                                           Case No. 19-cv-0622 MV-SMV

NEW MEXICO DEPARTMENT
OF CORRECTIONS, et al,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff Richard Swopes’ Pro Se Prisoner Civil Rights

Complaint (Doc. 1-2). He alleges that prison officials delayed medical care for his respiratory

infection, which caused nerve damage and diminished mental capacity. Having reviewed the

matter sua sponte under 28 U.S.C. § 1915A, the Court will dismiss the Complaint but grant leave

to amend.

I.     Background

       Plaintiff is an inmate at the Lea County Correctional Facility (“LCCF”). At about 10:00

a.m. on June 28, 2016, he experienced extreme shortness of breath. (Doc. 1-2 at 2). Plaintiff visited

the medical unit, but an unidentified provider stated that there was nothing wrong and sent Plaintiff

back to the housing unit. Id. After lunch, Plaintiff again visited the medical unit because he could

not breathe. Id. A nurse measured his vitals, but the outcome was the same as the first visit. Id.

About an hour later, Plaintiff encountered Ms. Higdon at a class. Id. After learning that he could

not breathe, Ms. Hidgon escorted Plaintiff to a medical satellite unit. Id. at 3. A nurse transported

him to the LCCF emergency room, where his vitals were still normal despite his inability to breathe.
        Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 2 of 6



Id. The doctor did not examine Plaintiff and instead yelled from across the medical unit: “he is

having a panic attack, call mental health.” Id.

       Mr. Nevarez, a mental health provider, saw Plaintiff and determined that he was not having

a panic attack. (Doc. 1-2 at 3). Plaintiff responded: “I know, I can’t breathe.” Id. Nevarez

informed the doctor or nurse on duty, who administered a breathing treatment and sent Plaintiff

back to his housing unit. Id. As Plaintiff was entering the D-Pod, he collapsed. Id. He remembers

whispering: “I can’t breathe,” and then, “I’m going out now” before losing consciousness. Id. at

4. Three days later, Plaintiff woke up at the University of New Mexico Hospital (“UNMH”). Id.

Doctors diagnosed him with a severe upper respiratory infection, which stopped his heart multiple

times and caused the three-day coma. Id. Plaintiff now has nerve damage in his right forefinger

along with diminished mental capacity. Id.

       The Complaint raises claims for deliberate indifference to medical needs under the Eighth

Amendment and medical negligence. (Doc. 1-2 at 5). Plaintiff seeks at least $8,000 in damages

from: (1) the New Mexico Department of Corrections (“NMDOC”); (2) Centurion Correctional

Healthcare of New Mexico, LLC (“Centurion”); (3) Joe Booker; (4) Jerry Roark; and M. Ortega-

Lewis. Id. at 1, 2, 5. Centurion removed the Complaint to Federal Court on July 8, 2019, and the

matter is ready for initial review.

II.    Standards Governing Initial Review

       Section 1915A of Title 28 requires the Court to conduct a sua sponte review of all prisoner

complaints against government officials or entities. See Carr v. Zwally, 760 F. App’x 550, 554

(10th Cir. 2019) (§ 1915A provides for sua sponte review of inmate complaints against government

officials, even if they are removed from state court). The Court must dismiss any inmate complaint


                                                  2
       Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 3 of 6



that is frivolous, malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915A. The Court may also dismiss a complaint sua sponte under Rule 12(b)(6) if “it is patently

obvious that the plaintiff could not prevail on the facts alleged, and allowing [plaintiff] an

opportunity to amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991) (quotations omitted). The plaintiff must frame a complaint that contains “sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards as others, the Court can overlook the “failure

to cite proper legal authority, … confusion of various legal theories, …, or … unfamiliarity with

pleading requirements.” Id. Moreover, if the initial complaint fails to state a claim, courts should

generally grant leave to amend unless amendment would be futile. Id.

III.   Discussion

       Plaintiff’s constitutional claims must be analyzed under 42 U.S.C. § 1983, the “remedial

vehicle for raising claims based on the violation of [federal] constitutional rights.” Brown v.

Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016). “A cause of action under section 1983 requires

the deprivation of a civil right by a ‘person’ acting under color of state law.” McLaughlin v. Bd.

of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000). The plaintiff must allege that each government

official, through the official’s own individual actions, has personally violated the Constitution. See


                                                   3
       Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 4 of 6



Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 1998). There must also be a connection between

the official conduct and the constitutional violation. See Fogarty v. Gallegos, 523 F.3d 1147, 1162

(10th Cir. 2008); Trask, 446 F.3d at 1046.

       Applying these standards, the Complaint fails to state a cognizable constitutional claim

against the named Defendants (NMDOC, Centurion, Booker, Roark, or Ortega-Lewis). The

allegations do not tie any individual Defendant to the alleged wrongdoing. Further, the Tenth

Circuit has expressly held that the NMDOC is “not [a] ... ‘person’ subject to suit under § 1983.”

See Blackburn v. Dep’t of Corr., 172 F.3d 62 (10th Cir. 1999). Corporations “to whom the state

delegates its penological functions,” such as Centurion, can be held liable for constitutional

violations. Smith v. Cochran, 339 F.3d 1205, 1215-16 (10th Cir. 2003). However, a private

corporation cannot be held vicariously liable for its employee’s alleged constitutional violations

under § 1983. See Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (“[A] private

actor ‘cannot be held liable solely because it employs a tortfeasor—or, in other words ... cannot be

held liable under § 1983 on a respondeat superior theory.’”). To establish liability under § 1983,

“a plaintiff must show: 1) the existence of a ... policy or custom[;] and 2) a direct causal link

between the policy or custom and the injury alleged.” Graves v. Thomas, 450 F.3d 1215, 1218

(10th Cir. 2006). Plaintiff has not alleged that any policy by Centurion caused the medical

indifference. The Complaint therefore fails to state a federal constitutional claim against any

named Defendant.

       For this reason, the Court will dismiss the Complaint pursuant to 28 U.S.C. § 1915A. The

Tenth Circuit counsels that pro se plaintiffs should ordinarily be given an opportunity to “remedy

defects potentially attributable to their ignorance of federal law.” Reynoldson v. Shillinger, 907


                                                 4
       Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 5 of 6



F.2d 124, 126 (10th Cir. 1990). Accordingly, the Court will allow Plaintiff to amend his complaint

within ninety (90) days of entry of this Order. The amended complaint should name the individual

prison officials who allegedly refused to provide medical care. It must also reiterate that Plaintiff’s

“medical need was objectively sufficiently serious and that defendants’ delay in meeting that need

caused [him] … substantial harm.” Mata v. Saiz, 427 F.3d 745, 752 (10th Cir. 2005). The original

Complaint appears to satisfy the objective-harm component of the Eighth Amendment test, so

Plaintiff should restate those details in the amended pleading.

       To satisfy the subjective component of the deliberate-indifference test, the amended

complaint must include “evidence of [each individual] prison official’s culpable state of mind.” Id.

at 751. Each defendant must “know[] of and disregard[] an excessive risk to inmate health or

safety; the official must be both aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,

511 U.S. 825, 837 (1994). Notably, “[d]eliberate indifference does not require a finding of express

intent to harm.” Mitchell v. Maynard, 80 F.3d 1433, 1442 (10th Cir. 1996). A plaintiff “need not

show that a prison official acted or failed to act believing that harm actually would befall an inmate;

it is enough that the official acted or failed to act despite his knowledge of a substantial risk of

serious harm.” Farmer, 511 U.S. at 842. In other words, “[t]o show the requisite deliberate

indifference,” a plaintiff “must establish that defendant(s) knew he faced a substantial risk of harm

and disregarded that risk, by failing to take reasonable measures to abate it.” Kikumura, 461 F.3d

at 1293 (quoting Farmer, 511 U.S. at 847). For example, the amended complaint should specify

whether Plaintiff informed each individual defendant that he could not breathe and provide details

about what care, if any, that defendant provided (e.g., the defendant took no action, he or she


                                                  5
       Case 2:19-cv-00622-MV-SMV Document 19 Filed 09/30/20 Page 6 of 6



administered a specific treatment, etc.).

       The amended complaint will be subject to screening under 28 U.S.C. § 1915A. The Court

will defer any evaluation of the state tort claims until Plaintiff states a cognizable federal claim.

Plaintiff should include all claims he has in the amended complaint, including any state tort claims.

If Plaintiff fails to timely file an amended complaint, or files an amended complaint that fails to

state a cognizable federal constitutional claim, the Court will dismiss all federal claims without

further notice and remand the tort claims to state court.

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1-2) is DISMISSED

without prejudice for failure to state a cognizable claim under 28 U.S.C. § 1915A; and Plaintiff

may file an amended complaint within ninety (90) days of entry of this Order.




                                              _________________________________
                                              HONORABLE MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                  6
